Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.
Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 5, 6, 11, 15, and 16 are amended
	- claims 2-4, 10, 12-14, and 20 are cancelled
b.	This is a first action on the merits based on Applicant’s claims submitted on 03/09/2022.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding Independent claims 1, 10, 11, and 20 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “Moreover, according to paragraph 0323 of Kim, it seems the successful RAR itself includes the MSG-B with SRB MAC PDU. However, this is not the same as or equivalent to having one or more SRB messages separate from and not as part of the successful RAR where the one or more SRB messages immediately follow the successful RAR. Indeed, if the successful RAR itself includes the MSG-B with SRB (as described in Kim), such “MSG-B with SRB’ cannot be logically deemed to be separate from and not as part of the successful RAR itself.” on page 12, filed on 03/09/2022, with respect to Murray et al. US Pub 2021/0168862 (hereinafter “Murray”), in view of Tang et al. US Pub 2018/0192439 (hereinafter “Tang”) and of Liang et al. US Pub 2013/0286958 (hereinafter “Liang”), and further in view of Hoglund et al. US Pub 20200187242 (hereinafter “Hoglund”) and of Kim et al. US Pub 2021/0120581, claiming priority March 14, 2019 (hereinafter “Kim”), have been fully considered and are persuasive.  Therefore, the previous rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Murray et al. US Pub 2021/0168862 (hereinafter “Murray”), in view of Kim et al. US Pub 2021/0120581, claiming priority March 14, 2019 (hereinafter “Kim”), and further in view of ETSI 3GPP TS 138 321 V15.3.0, pages 50-51 (2018-09) (hereinafter “ETSI”). See section Claim Rejections - 35 USC § 103 below for complete details.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murray et al. US Pub 2021/0168862 (hereinafter “Murray”), in view of Kim et al. US Pub 2021/0120581, claiming priority March 14, 2019 (hereinafter “Kim”), and further in view of ETSI 3GPP TS 138 321 V15.3.0, pages 50-51 (2018-09) (hereinafter “ETSI”).
Regarding claim 1 (Currently Amended)
Murray discloses a method (“FIG. 12 is an exemplary illustration of a signaling diagram used to perform a 2-step Random Access procedure.” [0112]), comprising: 
transmitting, by a processor (“processor 118” in Fig. 25F; [0199]) of an apparatus implemented in a user equipment (UE) (i.e. “UE 201” in Fig. 12), a first message (MsgA) (“In FIG. 12, at step 281, UE 201 transmits MsgA, which may include a preamble-like signal and a payload that comprises information that may be equivalent to what is transmitted in Msg3 of the 4-step RACH procedure; e.g. CCCH SDU, UE identity.  MsgA may also be used for UL data transmissions; e.g. UL DCCH or UL DTCH SDUs.” [0112]) in a two-step random access (RA) procedure (“A second technique may include methods that perform 2-step RACH, which may include 1) definition of MAC PDUs to signal MsgA and MsgB” [0061]) to a wireless network (i.e. “gNB 202” in Fig. 12); and 
receiving, by the processor (“processor 118” in Fig. 25F; [0199]), a second message (MsgB) in the two-step RA procedure from the wireless network (“In FIG. 12, step 282, UE 201 monitors for and obtains MsgB, which is transmitted by gNB 202, and may include information equivalent to what is transmitted in Msg2 and Msg4 of the 4-step RACH procedure; e.g. TA command, UL grant, TC-RNTI, UE contention resolution identity, CCCH SDU.  MsgB may also be used for DL data transmissions; e.g. DL DCCH or DL DTCH SDUs.” [0113]),
Murray does not specifically teach in an event that the MsgB comprises one or more signaling radio bearer (SRB) messages.
In an analogous art, Kim discloses in an event that the MsgB comprises one or more signaling radio bearer (SRB) messages (“The RA response message of the 2-step random access procedure may be a successful RAR (e.g., MSG-B with SRB MAC PDU, MSG-B with UEsMux MAC PDU) or a fallback RAR described below.” [0323]; [0321] and furthermore “When transmission of a radio bearer (e.g., a signaling radio bearer (SRB) or a data radio bearer (DRB)) packet is required in the 2-step random access procedure, a MAC message used for the transmission of the radio bearer packet may include a successful RAR and another MAC subPDU (or, MAC PDU). The radio bearer packet may be included in another MAC subPDU or another MAC PDU. The above-described MAC subheader constituting the RA MSG-B or reserved bit(s) R included in the MAC RAR may indicate whether there is the MAC subPDU or the MAC PDU including the radio bearer packet.” [0473]), 
The instant application’s Specification discloses the use of a T2 field in SuccessRAR to determine wherein the one or more SRB messages immediately follow a corresponding RA response (SuccessRAR) that indicates a successful contention resolution (“The T2 field may be set to 1 to indicate the presence of the S field in the subheader, and the S field is only present in SuccessRAR. The S field indicates whether ‘MAC subPDU(s) for MAC SDU’ follow(s) the MAC subPDU including this MAC subheader or not. The term “MAC subPDU(s) for MAC SDU’ is equivalent to “DL-SCH PDU container” herein.” [0036] and illustrated in Fig. 4 below)

    PNG
    media_image1.png
    308
    294
    media_image1.png
    Greyscale

Kim also discloses in Fig. 16A, a “S” field in SuccessRAR MAC subheader similar to the instant application “T2” field as shown above (“The S field set to ‘1’ may indicate that the corresponding MAC subheader is the subheader for the successful RAR. The subheader #1 for the successful RAR shown in FIG. 16A may further include a ‘number of success RAR (NOSR)’ field (i.e. equivalent to DL-SCH PDU container), and the NOSR field may indicate the number of successful RARs included in the MSG-B MAC PDU. Alternatively, the NOSR field may indicate whether a successful RAR exists in the MSG-B MAC PDU. In this case, the size of the NOSR field may be 1 bit. For example, the NOSR field set to ‘1’ may indicate that the RA MSG-B includes the successful RAR. The NOSR field set to ‘0’ may indicate that the RA MSG-B does not include the successful RAR.” [0461]).

    PNG
    media_image2.png
    125
    351
    media_image2.png
    Greyscale

Henceforth, one skilled in the art can adapt Kim’s “S” field to make a determination wherein the one or more SRB messages immediately follow a corresponding RA response (SuccessRAR) that indicates a successful contention resolution (similarly to the use of “T2” field in instant application).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing 2-step RACH procedure, to include Kim’s method for 2-step and 4-step random access procedures, in order to better control an access according to an operation state of a terminal (Kim [0006]).
Kim discloses SRBs are encoded in MAC PDU (“The above-described MAC subheader constituting the RA MSG-B or reserved bit(s) R included in the MAC RAR may indicate whether there is the MAC subPDU or the MAC PDU including the radio bearer packet.” [0473]) but Murray and Kim do not specifically teach that the MAC PDU in a same format as a downlink shared channel protocol data unit (DL-SCH PDU) with a logical channel identifier (LCID) field and a length (L) field.
In an analogous art, ETSI discloses the one or more SRB messages are encoded in a format as a downlink shared channel protocol data unit (DL-SCH PDU) (“MAC PDU (DL-SCH and UL-SCH except transparent MAC and Random Access Response) section 6.1.2 Title, on page 50. Obviously, ETSI considers MAC PDU as DL-SCH PDU.) with a logical channel identifier (LCID) field and a length (L) field (“A MAC subheader except for fixed sized MAC CE, padding, and a MAC SDU containing UL CCCH consists of the four header fields R/F/LCID/L” see Fig. 6.1.2-1: R/F/LCID/L MAC subheader with 8-bit L field, on page 50).
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing 2-step RACH procedure, as modified by Kim’s SRBs included in MAC PDU, to include ETSI’s MAC subheader with 8-bit L field, in order to implement one or more SRB messages encoded in a format as a downlink shared channel protocol data unit (DL-SCH PDU) with a logical channel identifier (LCID) field and a length (L) field. Thus, a person of ordinary skill would have appreciated the ability to incorporate ETSI’s MAC subheader with 8-bit L field into Murray’s method for performing 2-step RACH procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5 (Currently Amended)
Murray, as modified by Kim and ETSI, previously discloses the method of Claim 1, 
Kim further discloses wherein the SuccessRAR with the one or more SRB messages constitute a subPDU of a last SuccessRAR (“When transmission of a radio bearer (e.g., a signaling radio bearer (SRB) or a data radio bearer (DRB)) packet is required in the 2-step random access procedure, a MAC message used for the transmission of the radio bearer packet may include a successful RAR and another MAC subPDU (or, MAC PDU).  The radio bearer packet may be included in another MAC subPDU or another MAC PDU. The above-described MAC subheader constituting the RA MSG-B or reserved bit(s) R included in the MAC RAR may indicate whether there is the MAC subPDU or the MAC PDU including the radio bearer packet.” [0473]) or a RA response (FallbackRAR) indicating a fallback request that the UE falls back to the four-step RA procedure in a protocol data unit (PDU) of the MsgB (“The RA MSG-B including the fallback RAR may be generated based on a format of an RA MSG2 of the 4-step random access procedure.” [0023] and furthermore “The RA MSG-B (e.g., MAC PDU) may include one or more MAC subPDUs.  Each of the one or more MAC subPDUs included in the RA MSG-B may be configured based on one of the following configuration schemes… Configuration scheme #2: a MAC subheader and a fallback RAR)” [0267-0269]).

Regarding claim 6
Murray, as modified by Kim and ETSI, previously discloses the method of Claim 1, 
Kim further discloses wherein whether or not there is at least one SRB message following the SuccessRAR is indicated by a Y-bit in a subheader of the SuccessRAR (“When the successful RAR is located after the fallback RAR, a specific bit pattern (e.g., 1 octet each bit of which is set to the same value) may be inserted after the fallback RAR to identify a boundary between the fallback RAR and the successful RAR.  In order to indicate that a valid RA MSG-B or MAC RAR has ended, a specific bit pattern (e.g., 1 octet each bit of which is set to the same value) may be inserted after the end of the fallback RAR and/or the successful RAR.” [0475]).

Regarding claim 7
Murray, as modified by Kim and ETSI, previously discloses the method of Claim 1, 
Murray, Tang, Liang, and Hoglund do not specifically teach wherein, within one protocol data unit (PDU) of the MsgB, there is at most one SuccessRAR indicating the successful contention resolution with one or more signaling radio bearer (SRB) messages.
In an analogous art, Kim discloses wherein, within one protocol data unit (PDU) of the MsgB, there is at most one SuccessRAR indicating the successful contention resolution with one or more signaling radio bearer (SRB) messages (“When the scheduling identifiers (e.g., RA-RNTIs) are configured differently in the 2-step random access procedure and/or the 4-step random access procedure, the terminal may use the corresponding scheduling identifier to discriminate the RA response messages (e.g., RA MSG2, RA MSG-B, MSG-B with SRB, or MSG-B with UEsMux) in the 2-step random access procedure and/or the 4-step random access procedure.  The RA response message of the 2-step random access procedure may be a successful RAR (e.g., MSG-B with SRB MAC PDU, MSG-B with UEsMux MAC PDU) or a fallback RAR described below.  Therefore, the RA MSG-B of the 2-step random access procedure may be composed of the above-described backoff indicator (BI), contention resolution information using the terminal identifier (e.g., successful RAR), or a fallback RAR.” [0323]; [0473]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing 2-step RACH procedure, as modified by Tang, Liang, and Hoglund, to include Kim’s method for 2-step and 4-step random access procedures, in order to better control an access according to an operation state of a terminal (Kim [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for 2-step and 4-step random access procedures into Murray’s method for performing 2-step RACH procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 8
Murray, as modified by Kim and ETSI, previously discloses the method of Claim 1, 
Murray, Tang, Liang, and Hoglund do not specifically teach wherein, in an event that the MsgB comprises a backoff subheader, a content of the backoff subheader in the two-step RA procedure is identical to a content of a backoff subheader in a four-step RA procedure.
In an analogous art, Kim discloses wherein, in an event that the MsgB comprises a backoff subheader, a content of the backoff subheader in the two-step RA procedure is identical to a content of a backoff subheader in a four-step RA procedure (“The RA-RNTI determined by the same scheme may be used in the 2-step random access procedure and the 4-step random access procedure.  In this case, the terminal may identify whether a received RAR is the RA MSG-B of the 2-step random access procedure or the RA MSG2 of the 4-step random access procedure based on a specific field within a MAC header (or MAC subheader) of the corresponding RAR received based on the RA-RNTI.” [0315]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Murray’s method for performing 2-step RACH procedure, as modified by Tang, Liang, and Hoglund, to include Kim’s method for 2-step and 4-step random access procedures, in order to better control an access according to an operation state of a terminal (Kim [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Kim’s method for 2-step and 4-step random access procedures into Murray’s method for performing 2-step RACH procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Murray, as modified by Kim and ETSI, previously discloses the method of Claim 1, 
Murray further discloses wherein, in an event that the MsgB comprises a RA response (FallbackRAR) indicating a fallback request that the UE falls back to the four-step RA procedure, a format of the FallbackRAR in the two-step RA procedure is identical to a format of a random access preamble identifier (RAPID) subheader and a random access response (RAR) payload in the four-step RA procedure (“GNB 202 may indicate this condition to UE 201 via the A/N field of the MAC RAR proposed for MsgB that is described herein or by including a MAC subheader with a RAPID only in the MAC PDU, where the RAPID corresponds to the preamble-like signal included in the MsgA transmission.  Upon reception of this indication, the MAC entity may commence the 4-step RACH procedure immediately or after a configured backoff time.  An example description of steps of FIG. 20 is disclosed in steps 301-306 of FIG. 20.  At step 301, UE 201 performs LBT.  At step 302, UE 201 transmits MsgA to gNB 202.  At step 303, GNB 202 detects the MsgA preamble, but is not able to decode the MsgA payload.  At step 304, UE 201 monitors the DL for a PDCCH identified by the RA-RNTI during the ra-ResponseWindow.  At step 305, UE 201 obtains MsgB indicating the MsgA payload was not decoded successfully.  GNB 202 may indicate this condition to UE 201 via the A/N filed of the MAC RAR proposed for MsgB that is described herein or by including a MAC subheader with a RAPID only in the MAC PDU, where the RAPID corresponds to the preamble-like signal included in the MsgA transmission.  At step 306, based on the obtained message of step 305, UE determines 4-step RACH to be performed.  At step 307, UE 201 commences the 4-step RACH procedure, performs LBT, transmits the Random Access Preamble as described in TS 38.321, and performs other mechanics as described below.  UE 201 may perform Random Access Response reception as described in TS 38.321.  UE 201 may perform LBT and transmit the MsgA payload using the resources scheduled via the RAR grant as described in TS 38.321.  UE 201 performs Contention Resolution as described in TS 38.321.” [0130]).

Regarding claim 11 (Currently Amended)
Murray discloses an apparatus implemented in a user equipment (UE) (“WTRU 102” in Fig. 25F; [0199]), comprising: 
a transceiver (“transceiver 120” in Fig. 25F; [0199]) configured to communicate with a wireless network; and 
a processor (“processor 118” in Fig. 25F; [0199]) coupled to the transceiver, the processor configured to perform operations comprising: 
transmitting, via the transceiver, a first message (MsgA) in a two-step random access (RA) procedure to the wireless network; and 
receiving, via the transceiver, a second message (MsgB) in the two-step RA procedure from the wireless network, 
wherein, in an event that the MsgB comprises one or more signaling radio bearer (SRB) messages, the one or more SRB messages are encoded in a format as a downlink shared channel protocol data unit (DL-SCH PDU) with a logical channel identifier (LCID) field and a length (L) field, and 
wherein the one or more SRB messages immediately follow a corresponding SuccessRAR that indicates the successful contention resolution.
The scope and subject matter of apparatus claim 11 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 11 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 15 (Currently Amended)
The apparatus of Claim 11, wherein the SuccessRAR with the one or more SRB messages constitute a sub-protocol data unit (subPDU) of a last SuccessRAR or a RA response (FallbackRAR) indicating a fallback request that the UE falls back to the four-step RA procedure in a protocol data unit (PDU) of the MsgB.
The scope and subject matter of apparatus claim 15 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 15 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 16 (Currently Amended)
The apparatus of Claim 11, wherein whether or not there is at least one SRB message following the SuccessRAR is indicated by a Y-bit in a subheader of the SuccessRAR.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 6. Therefore apparatus claim 16 corresponds to method claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 17
The apparatus of Claim 11, wherein, within one protocol data unit (PDU) of the MsgB, there is at most one SuccessRAR indicating the successful contention resolution with one or more signaling radio bearer (SRB) messages.
The scope and subject matter of apparatus claim 17 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 17 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Regarding claim 18
The apparatus of Claim 11, wherein, in an event that the MsgB comprises a backoff subheader, a content of the backoff subheader in the two-step RA procedure is identical to a content of a backoff subheader in a four-step RA procedure.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 8. Therefore apparatus claim 18 corresponds to method claim 8 and is rejected for the same reasons of obviousness as used in claim 8 rejection above.

Regarding claim 19
The apparatus of Claim 11, wherein, in an event that the MsgB comprises a RA response (FallbackRAR) indicating a fallback request that the UE falls back to the four-step RA procedure, a format of the FallbackRAR in the two-step RA procedure is identical to a format of a random access preamble identifier (RAPID) subheader and a random access response (RAR) payload in the four-step RA procedure.
The scope and subject matter of apparatus claim 19 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 19 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464